Citation Nr: 0218786	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  02-15 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines





THE ISSUE

Whether the appellant meets basic eligibility requirements 
for Department of Veterans Affairs disability benefits.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel





INTRODUCTION

The appellant contends that he had service during World 
War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines.  


REMAND

The appellant previously requested a personal hearing 
before a Member of the Board in Washington, DC.  In 
December 2002, communication was received from the 
appellant indicating that he was unable to travel to 
Washington, DC, for the hearing and requesting instead 
that he be scheduled for a videoconference hearing.  In 
December 2002, the undersigned Member of the Board, 
pursuant to 38 C.F.R. § 20.704(c) (2002), granted the 
appellant's Motion to that effect.  

Therefore, this case is REMANDED to the RO for the 
following action:  

The RO should schedule the appellant 
for a videoconference hearing before a 
Member of the Board.  

After the requested hearing has been completed or if the 
appellant fails to report for the scheduled hearing, the 
RO should return the case to the Board, if in order, for 
final appellate consideration.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



